Broyles, C. J.
This court certified to the Supreme Court the controlling question in this case, and, under that court’s decision in response to the question, and the facts of the case, it is held:
1. The trial court did not err in overruling the demurrers, general and special, attacking certain paragraph's of the defendants’ amended answer.
2. Hnder the agreed statement of facts in the case, the judge, sitting by consent without the intervention of a jury, properly rendered a verdict and judgment in favor of the defendants.
For the full decision of the Supreme Court, see Stapler v. Anderson, 176 Ga. 434 (170 S. E. — ). In that decision it was held that the provisions of the act of 1924 (Ga. L. 1924, p. 126), called the “uniform negotiable-instrument law,” were not applicable “to suretyship arising as in the instant case;” and the court expressly overruled the decision in Jones v. Owens, 149 Ga. 72 (99 S. E. 121).

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.